Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10493185. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the claims under examination. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims recite a negative pressure source applied to the wound while the instant claims recite a vacuum source which is equivalent. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993)). The instant claims falls within the scope of the examined claims. Since the patented claims include all the limitations of the instant claims then the patented claims (species) anticipates the instant application application (genus). 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9173776 in view of Jones (US 2010/0298791). The patented claims do not recite the vacuum or drape in the instant claims.
Jones teaches the use of a negative pressure source ([0011], along with a cover [0003] are both used in the art when wound inserts are used for negative pressure wound therapy.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones (US 2010/0298791).
Regarding claim 1, Jones discloses a system comprising a vacuum source [0011]; a foam structure [0057], figure 3D) configured to be fluidly coupled to the vacuum source, the foam structure comprising: a first surface (bottom surface) having a first plurality of pores ([0057]) with a first average cross-sectional area (pores have cross sectional area); and a second surface (side surface in the figure below) having a second plurality of pores with a second average cross- sectional area, wherein the first average cross-sectional area is perpendicular to the second average cross-sectional area (the cross sectional area of the 

    PNG
    media_image1.png
    453
    619
    media_image1.png
    Greyscale


Regarding claim 2, Jones further discloses wherein the reduction of airflow through the second plurality of pores is configured to inhibit granulation of the wound adjacent to the second surface ([0114], the intermediate layers are anti-granulating).
Regarding claim 3, Jones further discloses wherein the second average cross-sectional area is less than the first average cross-sectional area (porosity decreases from bottom to top ([0057] least porous means smaller pore size and an average of the pore sizes on the side surface would yield a greater average cross sectional area size than the bottom surface).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones
Regarding claim 4, Jones discloses the claimed invention except for the foam structure is a single layer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the foam structure a single layer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding claim 5, Jones does not teach wherein the first average cross-sectional area comprises a diameter no less than 2 millimeters.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the pores in Jones to have a first average cross-sectional area of 
Regarding claim 6, wherein the second average cross-sectional area has a minor axis less than or equal to about 0.5 millimeters.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the pores in Jones to have a second average cross-sectional area has a minor axis less than or equal to about 0.5 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the pores of Jones would not operate differently with the claimed minor axis and since the pores allow movement of fluid in and out of the insert, the device would function appropriately having the claimed minor axis dimension. Further, applicant places no criticality on the range claimed, indicating simply that the minor axis “may” be within the claimed ranges (specification pp. [0006]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones in view of Murphy (US 2012/0165715).
Regarding claim 7, the cited prior art teaches the invention substantially as claimed by Applicant with the exception of the wound insert comprising indicia positioned on the third surface indicating correct orientation of the wound insert in the wound.
Murphy discloses drainage wound dressing in the same field of endeavor as Robinson. Murphy teaches the wound dressing (10) having an indicator (22) on a surface of the wound dressing. The indicator informs the personnel of the correct orientation of the dressing.
Murphy uses the indicator to allow the dressing to be inserted correctly. One would be motivated to modify the cited prior art with the indicator of Murphy to orient the wound dressing correctly. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cited prior art with the indicator of Murphy in order to ensure the wound dressing is inserted correctly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781